 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   Joaquin Otis Santos
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:12-cr-00353-DAD-BAM
12                        Plaintiff,                STIPULATION AND ORDER TO CONTINUE
                                                    SENTENCING HEARING ON VIOLATION OF
13   vs.                                            SUPERVISED RELEASE
14   JOAQUIN OTIS SANTOS,                           DATE: February 25, 2019
                                                    TIME: 10:00 a.m.
15                       Defendant.                 JUDGE: Hon. Dale A. Drozd
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their
19   respective counsel, that the sentencing hearing in the above-captioned matter now set for
20   February 11, 2019 may be continued to February 25, 2019 at 10:00 a.m.
21          Defense counsel is currently seeking to have Mr. Santos placed at two different inpatient
22   Native American substance abuse treatment facilities. Currently, Mr. Santos is pending an
23   acceptance decision in one program and is awaiting bed space availability at the other program.
24   Defense is seeking the additional time to have more clarity on the program options to present to
25   the Court at the time of sentencing.
26          Counsel for government, while indicating they are not in agreement with a program for
27   Mr. Santos at this time, has no objection for the continuance to the requested date. The United
28   States Probation Officer is also available on the requested date.
 1            As this is a sentencing hearing, no exclusion of time is necessary under the Speedy Trial

 2   Act.

 3
 4                                                          Respectfully submitted,

 5                                                          McGREGOR SCOTT
                                                            United States Attorney
 6
 7   DATED: February 5, 2019                                /s/ Laurel J. Montoya
                                                            LAUREL J. MONTOYA
 8                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
 9
10                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
11
12   DATED: February 5, 2019                                /s/ Charles J. Lee
                                                            CHARLES J. LEE
13                                                          Assistant Federal Defender
                                                            Attorneys for Defendant
14                                                          JOAQUIN OTIS SANTOS

15
16                                                 ORDER

17   IT IS SO FOUND AND ORDERED that the above Stipulation to vacate the currently scheduled

18   sentencing date of February 11, 2019; and to set a new sentencing date of February 25, 2019 at
19
     10:00 am before the Honorable Dale A. Drozd.
20
21   IT IS SO ORDERED.

22       Dated:        February 5, 2019
23                                                      UNITED STATES DISTRICT JUDGE

24
25
26
27
28
      Santos: Stipulation and [Proposed]              -2-
      Order to Continue Sentencing Hearing
